Citation Nr: 0937017	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  97-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran had verified active duty from September 1980 to 
December 1980 and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.

In an April 2004 decision, the Board reopened the Veteran's 
claim for service connection for a psychiatric disorder, and 
remanded the merits of the claim for further development.

The Board additionally remanded the case to the RO, via the 
Appeals Management Center (AMC), in September 2007 for 
further development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
remand is again necessary.

In the prior remand, the Board noted that once the requested 
actions were completed, that the Veteran should be issued a 
supplemental statement of the case and be given an 
opportunity to respond.  The cover letter to the June 28, 
2009 supplemental statement of the case noted that she had 30 
days to respond.   The Veteran did respond within the time 
frame, advising that she had additional evidence to submit.  
A few days later, VA treatment records were received, along 
with a letter from the Veteran requesting additional time to 
allow her to obtain a response from a lay witness.  
Notwithstanding the Board's order to allow an opportunity to 
respond, the file was immediately returned to the Board 
following issuance of the statement of the case, without 
affording the Veteran time to submit the additional evidence 
she was actively seeking or have the additional evidence 
considered in the first instance by the RO/AMC.  See 
38 C.F.R. § 20.303

Since the Veteran has not submitted a waiver of RO 
jurisdiction over the newly submitted records, this claim 
must be remanded so that these records can be reviewed by the 
RO/AMC in the first instance.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that she has an 
additional 60 days to obtain and submit 
the buddy statement she was seeking from 
L. Siewert, as well as any additional 
evidence that is relevant to the claim.  

2.  After the time period has expired the 
claim should be readjudicated, to include 
consideration of the additional evidence 
received after the June 2009 supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
Veteran and her representative, if any, 
should be furnished a supplemental 
statement of the case and be given an 
appropriate period of time to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




